
	

114 HR 3461 IH: To approve the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to the nuclear program of Iran.
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3461
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Boehner introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To approve the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to
			 the nuclear program of Iran.
	
	
 1.Approval of Joint Comprehensive Plan of ActionCongress does favor the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to the nuclear program of Iran.
		
